            Case 4:12-cv-03970-HSG Document 248 Filed 11/19/20 Page 1 of 4




 1   DINOVO PRICE LLP                               COOLEY LLP
     ANDREW G. DINOVO (admitted pro hac vice)       HEIDI L. KEEFE (178960)
 2   adinovo@dinovoprice.com                        hkeefe@cooley.com
     7000 N. MoPac Expressway, Suite 350            MARK R. WEINSTEIN (193043)
 3   Austin, Texas 78731                            mweinstein@cooley.com
 4   Telephone: (512) 539-2626                      LOWELL D. MEAD (223989)
     Facsimile: (512) 539-2627                      lmead@cooley.com
 5                                                  3175 Hanover Street
     NIELSEN PATENTS                                Palo Alto, CA 94304-1130
 6   Steven Nielsen (133864)                        Telephone: (650) 843-5000
     steve@nielsenpatents.com                       Facsimile: (650) 849-7400
 7   1000 Larkspur Landing Circle, Suite 21
 8   Larkspur, CA 94939-1743                        Attorneys for Defendant
     Telephone: (415) 272-8210                      FACEBOOK, INC.
 9
     Attorneys for Plaintiff
10   SOFTWARE RIGHTS ARCHIVE, LLC
11

12

13                                 UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15                                       OAKLAND DIVISION

16

17                                                  Case No. 4:12-cv-03970-HSG

18   SOFTWARE RIGHTS ARCHIVE, LLC,                  JOINT STIPULATION OF DISMISSAL
                                                    WITH PREJUDICE AND ORDER
19
                      Plaintiff,                    THEREON
20
          v.                                        Judge:    Hon. Haywood S. Gilliam, Jr.
21   FACEBOOK, INC.,
22                    Defendant.
23

24

25

26

27

28

     CASE NO. 4:12-CV-03970 HSG               -1-                 STIPULATION RE DISMISSAL
            Case 4:12-cv-03970-HSG Document 248 Filed 11/19/20 Page 2 of 4




 1          Plaintiff Software Rights Archive, LLC (“SRA”) and Defendant Facebook, Inc. (“Facebook”)

 2   respectfully submit the following joint stipulation and request for dismissal of this action:

 3          WHEREAS on September 9, 2020, this Court entered judgment in favor of Facebook and

 4   against SRA (Dkt. No. 231);

 5          WHEREAS on September 23, 2020, Facebook filed a Motion for Partial Award of Attorneys’

 6   Fees Pursuant to 35 U.S.C. § 285 (Dkt. No. 235);

 7          WHEREAS on October 8, 2020, the parties filed a Joint Stipulation and Order Regarding Bill

 8   of Costs, which was approved by the Court (Dkt. No. 240);

 9          WHEREAS SRA filed a Notice of Appeal to the U.S. Court of Appeals for the Federal Circuit

10   from the Court’s judgment (Dkt. No. 243);

11          WHEREAS the parties have since resolved their differences and executed a Patent License and

12   Settlement Agreement that resolves all issues between them;

13          NOW, THEREFORE in accordance with the parties’ agreement, the parties stipulate and

14   respectfully request that the Court order, as follows:

15          1.     SRA’s claims in this action shall be DISMISSED in their entirety, WITH PREJUDICE,

16   including all claims that were or could have been asserted in this action;

17          2.     The Motion for Partial Award of Attorneys’ Fees Pursuant to 35 U.S.C. § 285 (Dkt. No.

18   235) shall be WITHDRAWN as moot and removed from the Court’s calendar;

19          3.     Other than the amount payable to Facebook pursuant to the Patent License and Settlement

20   Agreement, each party shall bear its own attorneys’ fees and costs; and

21          4.     This Court shall retain jurisdiction to enforce the terms of the Patent License and

22   Settlement Agreement.

23

24

25

26

27

28

     CASE NO. 4:12-CV-03970 HSG                     -2-                  STIPULATION RE DISMISSAL
            Case 4:12-cv-03970-HSG Document 248 Filed 11/19/20 Page 3 of 4



      DATED: November 18, 2020                       Respectfully submitted,
 1
                                                     /s/ Andrew G. DiNovo
 2                                                   Andrew G. DiNovo (admitted pro hac vice)
                                                     adinovo@dinovoprice.com
 3                                                   DINOVO PRICE, LLP
                                                     7000 N. MoPac Expressway, Ste. 350
 4                                                   Austin, Texas 78731
                                                     Telephone: (512) 539-2626
 5                                                   Facsimile : (512) 539-2627
 6                                                   ATTORNEYS FOR PLAINTIFF
                                                     SOFTWARE RIGHTS ARCHIVE, LLC
 7

 8

 9   DATED: November 18, 2020                       Respectfully submitted,
10                                                    /s/ Heidi L. Keefe
11                                                    COOLEY LLP
                                                      Heidi L. Keefe (178960)
12                                                    hkeefe@cooley.com
                                                      Mark R. Weinstein (193043)
13                                                    mweinstein@cooley.com
                                                      Lowell D. Mead (223989)
14                                                    lmead@cooley.com
15                                                    3175 Hanover Street
                                                      Palo Alto, CA 94304-1130
16                                                    Telephone: (650) 843-5000
                                                      Facsimile: (650) 849-7400
17
                                                      Attorneys for Defendant
18
                                                      FACEBOOK, INC.
19

20                                        FILER’S ATTESTATION
21         I, Heidi L. Keefe, am the ECF user whose ID and password are being used to file this JOINT
22   STIPULATION OF DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER THEREON. In
23   compliance with Civil Local Rule 5.1(i)(3), I hereby attest that counsel for Plaintiff Software Rights
24   Archive, LLC has concurred in this filing.
25

26

27                                                /s/ Heidi Keefe
                                                  Heidi Keefe
28

     CASE NO. 4:12-CV-03970 HSG                     -3-                 STIPULATION RE DISMISSAL
            Case 4:12-cv-03970-HSG Document 248 Filed 11/19/20 Page 4 of 4




 1                                                  ORDER

 2          In accordance with the Joint Stipulation of Dismissal with Prejudice, and good cause appearing,

 3   the Court hereby orders as follows:

 4          1.    SRA’s claims in this action are hereby DISMISSED in their entirety, WITH

 5   PREJUDICE, including all claims that were or could have been asserted in this action.

 6          2.    The Motion for Partial Award of Attorneys’ Fees Pursuant to 35 U.S.C. § 285 (Dkt. No.

 7   235) is hereby WITHDRAWN as moot and removed from the Court’s calendar.

 8          3.    Other than the amount payable to Facebook pursuant to the Patent License and Settlement

 9   Agreement, each party shall bear its own attorneys’ fees and costs.

10          4.    This Court shall retain jurisdiction to enforce the terms of the Patent License and
11   Settlement Agreement.
12

13   IT IS SO ORDERED.
14
     Dated: 11/19/2020
15

16
                                                     The Honorable Haywood S. Gilliam, Jr.
17

18

19

20

21

22

23

24

25

26

27

28

     CASE NO. 4:12-CV-03970 HSG                    -4-                 STIPULATION RE DISMISSAL
